Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 5-6, 9 and 17 are amended. Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant' s arguments filed on 11/18/2020 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 8-11, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Mufti et al. (US Pub. No. 2018/0017663 A1) in view of Mueck et al. (US Pub. No. 2017/0374557 A1) and further in view of Freda et al. (US Pub. No. 2015/0181546 A1) and further in view Sadek et al. (US Pub. No. 2012/0122477 A1).
Regarding claim 1, Al-Mufti discloses a system (See Abstract and Fig. 1; 100 of Al-Mufti for a reference to environmental sensing capability (ESC) system) comprising:
a sensor (See Fig.1; ESC Sensor 102) configured to scan a frequency band (See Par. [64] of Al-Mufti for a reference to the ESC Sensor 102 detects the presence of citizen broadband signals that occupies the frequency band spectrum) associated with Citizens Broadband Radio Service (See Fig. 1; 114) one or more processors (See Par. [21] of Al-Mufti for a reference to the ESC core 104 includes a processor and data storage (Memory)); and the one or more processors is configured to: generate sensor data indicating energy present in the frequency band (See Par. [21], [53], [64] and Fig. 6 of Al-Mufti for a reference to the environmental sensing capability (ESC) sensor 102 scans the frequency band and generates IQ (sensory) data, including signal energy level, to the ESC core 104. Energy levels detected is an indication of a present devise/user occupying a portion of the frequency spectrum)
Al-Mufti does not explicitly disclose the system comprises: one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed by the one or more processors, cause the processor to: determine, based at least in part on analyzing the sensor data, that at least one device is occupying at least a portion of the frequency band; determine that the at least one device is a priority user; receive, from a first user device, a request to transmit a communication; and, determine, based at least in part on the at determine a temporal frequency at which to cause the sensor to scan the frequency band, the temporal frequency based at least in part on a qeolocation.
However, Mueck discloses the system comprises: one or more computer-readable media storing instructions executable by the one or more processors (See Par. [63] of Mueck for a reference to a non-transitory computer-readable storage medium storing instructions performed by a processor), wherein the instructions, when executed by the one or more processors, cause the processor to: determine, based at least in part on analyzing the sensor data, that at least one device is occupying at least a portion of the frequency band (See Par. [54], [62], [97] of Mueck for a reference to the entire frequency spectrum is monitored to detect whether each channel is occupied or vacant. An occupied channel is an indication that a device is occupying that particular portion of the spectrum); 
receive, from a first user device, a request to transmit a communication (See Par. [92], [95]-[97] of Mueck for a reference to mobile device 400 triggers the joint detection by transmitting signals indicating a request to transmit UL data on a vacant channel within the frequency spectrum), and determine, based at least in part on the at least one device being a priority user, a See Par. [26], [54], [97] of Mueck for a reference to a mobile terminal device is allocated at least one dedicated UL channel for transmitting UL communication based on detecting channels occupied by priority users. Vacant channels only may be allocated to the mobile terminal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mueck and Al-Mufti. The motivation of combination is conserving both time and power, by performing parallel detection on the plurality of carrier channels and avoiding having to individually process each of the plurality of carrier channels in sequence prior to channel allocation.  (Mueck; Par. [46]).
The combination of Al-Mufti and Mueck does not explicitly disclose receiving a request to transmit a communication: causing, in response to receiving the request to transmit the communication, the sensor to scan the frequency band associated with Citizens Broadband Radio Service at the temporal frequency to generate sensor data prior to sending a transmission of the communication over the frequency band; determine, based at least in part on analyzing the sensor data, an identity of an entity associated with the at least on device; and determine, based at least in part on the identity of the entity, that the at least one device is a priority user; determine a temporal frequency at which to cause the sensor to scan the frequency band, the temporal frequency based at least in part on a qeolocation.
However Freda discloses receiving a request to transmit a communication (See Par. [166]-[167] and Fig. 9B; 925 of Freda for a reference to the eNB requests the UE to transmit SURS (Special Uplink Reference Signal)(through a command or configuration message): causing, in response to receiving the request to transmit the communication, the sensor to scan the at the temporal frequency  prior to sending a transmission of the communication over the frequency band (See Par. [167]-[171] of Freda for a reference to in response to the request, the eNB performs sensing of channels of the frequency band spectrum to detect the presence of a primary user (high priority user) in the vicinity) to generate sensor data prior to sending a transmission of the communication over the frequency band (See Par. [94], [167]-[171] of Freda for a reference to that sensing channels generates data related to the interference (energy) on each channel to determine whether the channel is occupied or vacant (can be used for transmitting data), so decision regarding selecting a channel for transmission can be made in an efficient manner),
determine, based at least in part on analyzing the sensor data, an identity of an entity associated with the at least on device (See Par. [175]-[176], [179] of Freda for a reference to SURS may have an identifier that identify the UE by incorporating a special UE ID, or by having the UE send a special UE ID during a known subframe that is determined by the eNB in the SURS request) ; and determine, based at least in part on the identity of the entity, that the at least one device is a priority user (See Par. [94], [167], [218] of Freda for a reference to UEs are distinguished by its ID. Based on the interference associated with each ID in the frequency band, it is determined whether the UE is a primary user (Priority) or a secondary user).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Freda, Mueck and Al-Mufti. The Freda; Par. [258]).
The combination of Al-Mufti, Mueck and Freda does not explicitly disclose determine a temporal frequency at which to cause the sensor to scan the frequency band, the temporal frequency based at least in part on a qeolocation.
However, Sadek discloses determine a temporal frequency at which to cause the sensor to scan the frequency band, the temporal frequency based at least in part on a qeolocation (See Par. [46], [53]-[55] of Sadek for a reference to the sensing module may monitor a particular frequency channel for a communication signal based on at least one sensing parameter. The sensing parameters may include one or more of a signal strength or transmit power, signal geo-location, a frequency associated with the signal, a particular frequency range or channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Sadek, Freda, Mueck and Al-Mufti. The motivation of combination is improving the systems efficiency by mitigating interference when providing a more efficient mechanism for sensing the spectrum for available channels.  (Sadek; Par. [8]).

Regarding claim 2, the combination of Al-Mufti, Mueck and Freda, specifically Al-Mufti discloses wherein the sensor data further comprises an indication of a source of the energy (See Par. [9], [23]-[25] of Al-Mufti for a reference to the ESC sensor estimates the power spectral density of the received frequency spectrum and segments the spectrum to identify the segment contains the signal (the source of the signal)).

Regarding claim 3, Al-Mufti does not explicitly disclose wherein the instructions further cause the one or more processors to: determine, based at least in part on the sensor data, that the at least one device is occupying another channel within the frequency band that is different than the channel; and determine the channel based at least in part on the other channel.
However, the combination of Al-Mufti, Mueck and Freda, specifically Mueck discloses wherein the instructions further cause the one or more processors to: determine, based at least in part on the sensor data, that the at least one device is occupying another channel within the frequency band that is different than the channel (See Par. [62], [97] of Mueck for a reference to detection results indicates an active presence of priority users (PALs) on channels 1, 3 & 4, but not indicate the presence of any priority users on channel 2. Therefore, channel 2 only can be allocated to the first device (mobile terminal 400)); and
determine the channel based at least in part on the other channel (See Par. [97] of Mueck for a reference to that based on the detection results, it is determined that channels 1, 3 & 4 are prohibited and channel 2 is available and can be assigned to the first device).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mueck and Al-Mufti. The motivation of combination is conserving both time and power, by performing parallel detection Mueck; Par. [46]).

Regarding claim 4, Al-Mufti does not explicitly disclose wherein: the system includes a second user device that is in communication with a base station; the sensor is associated with the second user device; and the instructions further cause the one or more processors to receive the sensor data at the base station.
However, the combination of Al-Mufti, Mueck and Freda, specifically Mueck discloses wherein: the system includes a second user device that is in communication with a base station (See Par. [93] and Fig. 11 of Mueck for a reference to a communication device 400 that is in communication with BSs 1102, 1104 and 1106);
the sensor is associated with the second user device (See Par. [93]-[95] of Mueck for a reference to the sensor detects the frequency spectrum to determine available channels to be dedicated (allocated) to communication device 400 (detects vacant channels not allocated to priority users)); and 
the instructions further cause the one or more processors to receive the sensor data at the base station (See Par. [95]-[98] of Mueck for a reference to detection results that indicate the active and vacant channels are received by all BSs 1102, 1104 & 1106. Channels are allocated based on the detection results).
Mueck; Par. [46]).

Regarding claim 5, the combination of Al-Mufti, Mueck and Freda does not explicitly disclose wherein the temporal frequency is based at least in part on a power level of a power source of the first device.
However, Sadek discloses wherein the temporal frequency is based at least in part on a power level of a power source of the first device (See Par. [46], [53]-[55] of Sadek for a reference to the sensing module may monitor a particular frequency channel based on at least one sensing parameter. The sensing parameters may include one or more of a signal strength or transmit power [Power Level], signal geo-location, a frequency associated with the signal, a particular frequency range or channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Sadek, Freda, Mueck and Al-Mufti. The motivation of combination is improving the systems efficiency by mitigating interference when providing a more efficient mechanism for sensing the spectrum for available channels.  (Sadek; Par. [8]).


However, the combination of Al-Mufti, Mueck and Freda, specifically Mueck discloses wherein the frequency band comprises a plurality of channels (See Par. [43] and Fig. 3 of Mueck for a reference to SAS (Spectrum Access System) band may contain a plurality of PAL channels), the channel being one of the plurality of channels (See Par. [97] of Mueck for a reference to channel 2 that was detected to be a vacant channel (not occupied by a PAL user) may be allocated for the first device (determined to be the channel)), and the instructions further cause the one or more processors to: send an instruction to the sensor to scan the plurality of channels at a substantially same time (See Par. [80], [97] of Mueck for a reference to all the spectrum’s channels (Channels 1, 2 3 & 4) are detected at the same time to determine active and vacant channels).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mueck and Al-Mufti. The motivation of combination is conserving both time and power, by performing parallel detection on the plurality of carrier channels and avoiding having to individually process each of the plurality of carrier channels in sequence prior to channel allocation.  (Mueck; Par. [46]).

See Abstract and Fig. 1; 100 of Al-Mufti for a reference to environmental sensing capability (ESC) system) comprising: sensor data, generated, indicating at least energy present in a frequency band (See Par. [21], [53], [64] and Fig. 6 of Al-Mufti for a reference to the ESC sensor 102 scans the frequency band and generates IQ (sensory) data, including signal energy level, to the ESC core 104. Energy levels detected is an indication of a present devise/user occupying a portion of the frequency spectrum), the frequency band associated with Citizens Broadband Radio Service (See Fig. 1; 114);
Al-Mufti does not explicitly disclose receiving, from a user device, sensor data; determining, based at least in part on analyzing the first sensor data and the second sensor data, that a device is occupying at least a portion of the frequency band; determining a classification associated with the device; receiving, from a user device, a request to transmit a communication; and determining, based at least in part on the classification associated with the device, a first channel within the frequency band to transmit the communication; receiving, from a user device, sensor data; determining a classification associated with the device from a set of two or more possible classifications; determine a temporal frequency at which to cause a sensor to scan the frequency band, the temporal frequency based at least in part on a qeolocation; causing the sensor to scan the Citizens Broadband Radio Service at the temporal frequency to generate first sensor data. 
However Mueck discloses determining, based at least in part on analyzing the first sensor data and the second sensor data, that a device is occupying at least a portion of the frequency band (See Par. [54], [62], [97] of Mueck for a reference to the entire frequency spectrum is monitored to detect whether each channel is occupied or vacant. An occupied channel is an indication that a device is occupying that particular portion of the spectrum); 
receiving, from a user device, a request to transmit a communication (See Par. [92], [95]-[97] of Mueck for a reference to mobile device 400 triggers the joint detection by transmitting signals indicating a request to transmit UL data on a vacant channel within the frequency spectrum); and 
determining, based at least in part on the classification associated with the device, a first channel within the frequency band to transmit the communication (See Par. [26], [54], [97] of Mueck for a reference to a mobile terminal device is allocated at least one dedicated UL channel for transmitting UL communication based on detecting channels occupied by priority users. Vacant channels only may be allocated to the mobile terminal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mueck and Al-Mufti. The motivation of combination is conserving both time and power, by performing parallel detection on the plurality of carrier channels and avoiding having to individually process each of the plurality of carrier channels in sequence prior to channel allocation.  (Mueck; Par. [46]).
The combination of Al-Mufti and Mueck does not explicitly disclose receiving, from a user device, sensor data; determining a classification associated with the device from a set of two or more possible classifications; determine a temporal frequency at which to cause a sensor to scan the frequency band, the temporal frequency based at least in part on a qeolocation; causing the sensor to scan the Citizens Broadband Radio Service at the temporal frequency to generate first sensor data.
However, Freda discloses receiving, from a user device, sensor data (See Par. [94], [167]-[171] of Freda for a reference to that sensing channels generates data related to the interference (energy) on each channel to determine whether the channel is occupied or vacant (can be used for transmitting data), so decision regarding selecting a channel for transmission can be made in an efficient manner), determining a classification associated with the device from a set of two or more possible classifications (See Par. [94], [167], [218] of Freda for a reference to UEs are distinguished by its ID. Based on the interference associated with each ID in the frequency band, it is determined whether the UE is a primary user (Priority) or a secondary user [Two classifications of the UEs]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Freda, Mueck and Al-Mufti. The motivation of combination is improving the systems efficiency by reducing interference and overhead by scanning and detecting the availability of channels.  (Freda; Par. [258]).
The combination of Al-Mufti, Mueck and Freda does not explicitly disclose determine a temporal frequency at which to cause a sensor to scan the frequency band, the temporal frequency based at least in part on a qeolocation; causing the sensor to scan the Citizens Broadband Radio Service at the temporal frequency to generate first sensor data.
However, Sadek discloses determine a temporal frequency at which to cause a sensor to scan the frequency band, the temporal frequency based at least in part on a qeolocation (See Par. [53]-[55] of Sadek for a reference to the sensing module may monitor a particular frequency channel based on at least one sensing parameter. The sensing parameters may include one or more of a signal strength or transmit power, signal geo-location and others); causing the sensor to scan the Citizens Broadband Radio Service at the temporal frequency to generate first sensor data (See Par. [46], [53]-[55] of Sadek for a reference to the sensing module may monitor a particular frequency channel for a communication signal based on at least one sensing parameter. The sensing parameters may include one or more of a signal strength or transmit power, signal geo-location, a frequency associated with the signal, a particular frequency range or channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Sadek, Freda, Mueck and Al-Mufti. The motivation of combination is improving the systems efficiency by mitigating interference when providing a more efficient mechanism for sensing the spectrum for available channels.  (Sadek; Par. [8]).

Regarding claim 10, Al-Mufti does not explicitly disclose wherein the classification indicates that the device is associated with a priority user associated with a particular entity, and the method further comprises: determining a second channel within the frequency band that the device is occupying; and determining the first channel based at least in part on the second channel.
See Par. [62], [97] of Mueck for a reference to the detection results indicate the presence of priority users (PALs) on certain channels of the frequency spectrum. Example in Par. [97] indicates the presence of PALs on channels 1, 3 & 4, but not on channel 2. Priority users may be associated with incumbents), and the method further comprises: determining a second channel within the frequency band that the device is occupying (See Par. [62], [97] of Mueck for a reference to detection results indicates an active presence of priority users (PALs) on channels 1, 3 & 4, but not indicate the presence of any priority users on channel 2. Therefore, channel 2 only can be allocated to the first device (mobile terminal 400)); and determining the first channel based at least in part on the second channel (See Par. [97] of Mueck for a reference to that based on the detection results, it is determined that channels 1, 3 & 4 are prohibited and channel 2 is available and can be assigned to the first device).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mueck and Al-Mufti. The motivation of combination is conserving both time and power, by performing parallel detection on the plurality of carrier channels and avoiding having to individually process each of the plurality of carrier channels in sequence prior to channel allocation.  (Mueck; Par. [46]).

Regarding claim 11, the combination of Al-Mufti, Mueck and Freda, specifically Al-Mufti discloses the computer-implemented method as claim 10 recites, further comprising: See Par. [8], [29]-[30], [63] of AL-Mufti for a reference to determining whether a radar signal’s level is below a power threshold); and determining the first channel based at least in part on the signal level associated with the device being below the threshold signal level (See Par. [30], [63] of AL-Mufti for a reference to that when the radar signal level is below a power threshold, the band is segmented into smaller sub-bands to detect the presence of occupied portions and determine available channels).

Regarding claim 13, Al-Mufti does not explicitly disclose the computer-implemented method as claim 10 recites, further comprising adjusting an uplink and downlink data transmission ratio between the first channel and the second channel.
However, the combination of Al-Mufti, Mueck and Freda, specifically Mueck discloses the computer-implemented method as claim 10 recites, further comprising adjusting an uplink and downlink data transmission ratio between the first channel and the second channel (See Par. [39]-[40] of Mueck for a reference to adjusting the relative balance of shared spectrum between PALs (Priority) channels and GAAs (General) channels for DL and UL transmission).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mueck and Al-Mufti. The motivation of combination is conserving both time and power, by performing parallel detection Mueck; Par. [46]).

Regarding claim 14, Al-Mufti does not explicitly disclose wherein the classification indicates that the device is associated with a priority user, and the computer-implemented method further comprises sending an instruction to the sensor to scan the frequency band immediately prior to transmitting the communication via the first channel.
However, the combination of Al-Mufti, Mueck and Freda, specifically Mueck discloses wherein the classification indicates that the device is associated with a priority user (See Par. [62], [97] of Mueck for a reference to the detection results indicate the presence of priority users (PALs) on certain channels of the frequency spectrum. Example in Par. [97] indicates the presence of PALs on channels 1, 3 & 4, but not on channel 2), and the computer-implemented method further comprises sending an instruction to the sensor to scan the frequency band immediately prior to transmitting the communication via the first channel (See Par. [54], [62], [97] of Mueck for a reference to the entire frequency spectrum is monitored to detect whether each channel is occupied or vacant. An occupied channel is an indication that a device is occupying that particular portion of the spectrum. The detection results indicate the presence of priority users (PALs) on certain channels of the frequency spectrum).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mueck and Al-Mufti. The motivation of combination is conserving both time and power, by performing parallel detection Mueck; Par. [46]).

Regarding claim 17, Al-Mufti discloses a system (See Abstract and Fig. 1; 100 of Al-Mufti for a reference to environmental sensing capability (ESC) system) comprising:
a sensor (See Fig.1; ESC Sensor 102) configured to scan a frequency band (See Par. [64] of Al-Mufti for a reference to the ESC Sensor 102 detects the presence of citizen broadband signals that occupies the frequency band spectrum) associated with Citizens Broadband Radio Service (See Fig. 1; 114) one or more processors (See Par. [21] of Al-Mufti for a reference to the ESC core 104 includes a processor and data storage (Memory)); and
Al-Mufti does not explicitly disclose one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed by the one or more processors, cause the one or more processors to: receive, from a first user device, second sensor data associated with the frequency band; determine, based at least in part on analyzing the first sensor data and the second sensor data, that a second device is occupying at least a portion of the frequency band; determine a classification associated with the second device; receive, from the first user device, a request to transmit a communication; and determine, based at least in part on the classification associated with the second device, a first channel within the frequency band to transmit the communication; determine, based at least in part on a qeolocation, a temporal frequency at which to cause the one or more sensors to scan the frequency band and to generate the first sensor data.
See Par. [63] of Mueck for a reference to a non-transitory computer-readable storage medium storing instructions performed by a processor), wherein the instructions, when executed by the one or more processors, cause the one or more processors to: determine, based at least in part on analyzing the first sensor data and the second sensor data, that a second device is occupying at least a portion of the frequency band (See Par. [54], [62], [97] of Mueck for a reference to the entire frequency spectrum is monitored to detect whether each channel is occupied or vacant. An occupied channel is an indication that a device is occupying that particular portion of the spectrum); receive, from the first user device, a request to transmit a communication (See Par. [92], [95]-[97] of Mueck for a reference to mobile device 400 triggers the joint detection by transmitting signals indicating a request to transmit UL data on a vacant channel within the frequency spectrum); and determine, based at least in part on the classification associated with the second device, a first channel within the frequency band to transmit the communication (See Par. [26], [54], [97] of Mueck for a reference to a mobile terminal device is allocated at least one dedicated UL channel for transmitting UL communication based on detecting channels occupied by priority users. Vacant channels only may be allocated to the mobile terminal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mueck and Al-Mufti. The motivation of combination is conserving both time and power, by performing parallel detection on the plurality of carrier channels and avoiding having to individually process each of the plurality of carrier channels in sequence prior to channel allocation.  (Mueck; Par. [46]).
determine, based at least in part on a qeolocation, a temporal frequency at which to cause the one or more sensors to scan the frequency band and to generate the first sensor data.
However, Freda discloses receive, from a first user device, second sensor data associated with the frequency band (See Par. [94], [167]-[171] of Freda for a reference to that sensing channels generates data related to the interference (energy) on each channel to determine whether the channel is occupied or vacant (can be used for transmitting data), so decision regarding selecting a channel for transmission can be made in an efficient manner); determine a classification associated with the second device (See Par. [94], [167], [218] of Freda for a reference to UEs are distinguished by its ID. Based on the interference associated with each ID in the frequency band, it is determined whether the UE is a primary user (Priority) or a secondary user [Two classifications of the UEs]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Freda, Mueck and Al-Mufti. The motivation of combination is improving the systems efficiency by reducing interference and overhead by scanning and detecting the availability of channels.  (Freda; Par. [258]).
The combination of Al-Mufti, Mueck and Freda does not explicitly disclose determine, based at least in part on a qeolocation, a temporal frequency at which to cause the one or more sensors to scan the frequency band and to generate the first sensor data.
 determine, based at least in part on a qeolocation, a temporal frequency at which to cause the one or more sensors to scan the frequency band and to generate the first sensor data (See Par. [46], [53]-[55] of Sadek for a reference to the sensing module may monitor a particular frequency channel for a communication signal based on at least one sensing parameter. The sensing parameters may include one or more of a signal strength or transmit power, signal geo-location, a frequency associated with the signal, a particular frequency range or channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Sadek, Freda, Mueck and Al-Mufti. The motivation of combination is improving the systems efficiency by mitigating interference when providing a more efficient mechanism for sensing the spectrum for available channels.  (Sadek; Par. [8]).

Regarding claim 18, the combination of Al-Mufti and Mueck, specifically Al-Mufti discloses determine that a signal level associated with the device is below a threshold signal level (See Par. [8], [29]-[30], [63] of AL-Mufti for a reference to determining whether a radar signal’s level is below a power threshold); and determine the first channel based at least in part on the signal level associated with the second device being below the threshold signal level (See Par. [30], [63] of AL-Mufti for a reference to that when the radar signal level is below a power threshold, the band is segmented into smaller sub-bands to detect the presence of occupied portions and determine available channels).

However, the combination of Al-Mufti, Mueck and Freda, specifically Mueck discloses wherein the classification indicates that the second device is associated with a priority user (See Par. [62], [97] of Mueck for a reference to the detection results indicate the presence of priority users (PALs) on certain channels of the frequency spectrum. Example in Par. [97] indicates the presence of PALs on channels 1, 3 & 4, but not on channel 2), and the instructions further cause the one or more processors to: determine that the second device is occupying a second channel within the frequency band See Par. [62], [97] of Mueck for a reference to detection results indicates an active presence of priority users (PALs) on channels 1, 3 & 4, but not indicate the presence of any priority users on channel 2. Therefore, channel 2 only can be allocated to the first device (mobile terminal 400)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mueck and Al-Mufti. The motivation of combination is conserving both time and power, by performing parallel detection on the plurality of carrier channels and avoiding having to individually process each of the plurality of carrier channels in sequence prior to channel allocation.  (Mueck; Par. [46]).



However, the combination of Al-Mufti, Mueck and Freda, specifically Mueck discloses wherein the one or more sensors are associated with a base station (See Par. [93]-[95] of Mueck for a reference to the sensor detects the frequency spectrum to determine available channels to be dedicated (allocated) to communication device 400 (detects vacant channels not allocated to priority users)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mueck and Al-Mufti. The motivation of combination is conserving both time and power, by performing parallel detection on the plurality of carrier channels and avoiding having to individually process each of the plurality of carrier channels in sequence prior to channel allocation.  (Mueck; Par. [46]).

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Mufti et al. in view of Mueck et al. in view of Freda et al. in view of Sadek et al. and further in view of Huttunen et al. (US Pub. No. 2009/0252178 A1).
Regarding claim 6, the combination of Al-Mufti, Mueck and Freda does not explicitly disclose wherein the temporal frequency is determined based at least in part on a date, a time, or a geolocation.
See Par. [12], [39] of Huttunen for a reference to determining which frequency channel to sense over a predetermined period of time).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Huttunen, Sadek, Freda, Mueck and Al-Mufti. The motivation of combination is improving the power conservation of spectrum sensing, as well as reducing the network load, by determining channels to be sensed over a predetermined time. (Huttunen; Par. [19]).

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Mufti et al. in view of Mueck et al. in view of Freda et al. in view of Sadek et al. and further in view of Kakinada et al. (US Pub. No. 2019/0150134 A1).
Regarding claim 7, Al-Mufti does not explicitly disclose wherein the frequency band comprises a plurality of channels the channel being one of the plurality of channels, and the instructions further cause the one or more processors to: determine, based at least in part on historical channel use, a portion of the frequency band associated with the channel to scan prior to scanning at least one other portion of the frequency band associated with at least one other channel of the plurality of channels; and send an instruction to the sensor to scan the portion of the frequency band.
However, the combination of Al-Mufti, Mueck and Freda, specifically Mueck discloses wherein the frequency band comprises a plurality of channels (See Par. [43] and Fig. 3 of Mueck for a reference to SAS (Spectrum Access System) band may contain a plurality of PAL channels), the channel being one of the plurality of channels (See Par. [97] of Mueck for a reference to channel 2 that was detected to be a vacant channel (not occupied by a PAL user) may be allocated for the first device (determined to be the channel)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mueck and Al-Mufti. The motivation of combination is conserving both time and power, by performing parallel detection on the plurality of carrier channels and avoiding having to individually process each of the plurality of carrier channels in sequence prior to channel allocation.  (Mueck; Par. [46]).
The combination of Al-Mufti, Mueck and Freda does not explicitly disclose determine, based at least in part on historical channel use, a portion of the frequency band associated with the channel to scan prior to scanning at least one other portion of the frequency band associated with at least one other channel of the plurality of channels; and send an instruction to the sensor to scan the portion of the frequency band.
However, Kakinada discloses determine, based at least in part on historical channel use (See Par. [169], [175] of Kakinada for a reference to CBRS database 404 may include CBRS spectrum usage and historical patterns associated with each channel), a portion of the frequency band associated with the channel to scan prior to scanning at least one other portion of the frequency band associated with at least one other channel of the plurality of channels (See Par. [169], [234] of Kakinada for a reference to detecting channels within the frequency band, allocation of channels and withdrawal of channels is performed according to the pattern derived from the analysis of band’s historical usage); and send an instruction to the sensor to scan the portion of the frequency band (See Par. [169], [175], [234] of Kakinada for a reference to sensing is determined by the controller according to the historical pattern of the spectrum usage). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kakinada, Sadek, Freda, Mueck and Al-Mufti. The motivation of combination is improving RF spectrum utilization and system’s overall performance, by collecting metrics from devices and network infrastructure, which when analyzed, facilitates channel allocation. (Kakinada; Par. [125]).

8.	Claims 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Mufti et al. in view of Mueck et al. in view of Freda et al. in view of Sadek et al. and further in view of Nama et al. (US Pub. No. 2018/0035301 A1).
Regarding claim 12, the combination of Al-Mufti, Mueck and Freda does not explicitly disclose the computer-implemented method as claim 10 recites, further comprising transmitting the communication via the first channel at a reduced radio frequency (RF) transmission power.
However, Nama discloses the computer-implemented method as claim 10 recites, further comprising transmitting the communication via the first channel at a reduced radio frequency (RF) transmission power (See Par. [77], [84] and Fig. 21 of Nama for a reference to that channels associated with dedicated PCI is configured to operate at lower power than normal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Nama, Sadek, Freda, Mueck and Nama; Par. [84]).

Regarding claim 16, Al-Mufti does not explicitly disclose wherein the classification indicates that the device is associated with a priority user associated with a particular entity, and the method further comprises: determining that the device is occupying at least a portion of the first channel, and transmitting the communication via the first channel utilizing channel sharing.
However, the combination of Al-Mufti, Mueck and Freda, specifically Mueck discloses wherein the classification indicates that the device is associated with a priority user associated with a particular entity (See Par. [62], [97] of Mueck for a reference to the detection results indicate the presence of priority users (PALs) on certain channels of the frequency spectrum. Example in Par. [97] indicates the presence of PALs on channels 1, 3 & 4, but not on channel 2. Priority users may be associated with incumbents), and the method further comprises: determining that the device is occupying at least a portion of the first channel (See Par. [54], [62], [97] of Mueck for a reference to the entire frequency spectrum is monitored to detect whether each channel is occupied or vacant. An occupied channel is an indication that a device is occupying that particular portion of the spectrum).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mueck and Al-Mufti. The motivation of combination is conserving both time and power, by performing parallel detection Mueck; Par. [46]).
The combination of Al-Mufti, Mueck and Freda does not explicitly disclose transmitting the communication via the first channel utilizing channel sharing.
However, Nama discloses transmitting the communication via the first channel utilizing channel sharing (See Par. [57]-[58] of Nama for a reference to primary nodes 52a-52g uses the PAL channels. Same channels are shared across all radio nodes).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Nama, Sadek, Freda, Mueck and Al-Mufti. The motivation of combination is reducing the inter-cell interference with common PCIs.  (Nama; Par. [84]).

Regarding claim 19, Al-Mufti does not explicitly disclose adjust an uplink and downlink data transmission ratio between the first channel and the second channel, or transmit the communication at a reduced radio frequency (RF) transmission power level via the first channel.
However, the combination of Al-Mufti, Mueck and Freda, specifically Mueck discloses adjust an uplink and downlink data transmission ratio between the first channel and the second channel (See Par. [39]-[40] of Mueck for a reference to adjusting the relative balance of shared spectrum between PALs (Priority) channels and GAAs (General) channels for DL and UL transmission).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Mueck and Al-Mufti. The motivation of combination is conserving both time and power, by performing parallel detection on the plurality of carrier channels and avoiding having to individually process each of the plurality of carrier channels in sequence prior to channel allocation.  (Mueck; Par. [46]).
The combination of Al-Mufti, Mueck and Freda does not explicitly disclose transmit the communication at a reduced radio frequency (RF) transmission power level via the first channel. 
However, Nama discloses transmit the communication at a reduced radio frequency (RF) transmission power level via the first channel (See Par. [77], [84] and Fig. 21 of Nama for a reference to that channels associated with dedicated PCI is configured to operate at lower power than normal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Nama, Sadek, Freda, Mueck and Al-Mufti. The motivation of combination is reducing the inter-cell interference with common PCIs.  (Nama; Par. [84]).

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Mufti et al. in view of Mueck et al. in view of Freda et al. in view of Sadek et al. and further in view of Chen et al. (US Pub. No. 2017/0078965 A1).

However, Chen discloses the computer-implemented method as claim 14 recites, further comprising subsequently analyzing the sensor data at one or more times determined by an exponential back-off algorithm (See Par. [42], [78], [114] of Chen for a reference to an offset time, from the time in which the sensor data is obtained, is determined according to an exponential back off).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chen, Sadek, Freda, Mueck and Al-Mufti. The motivation of combination is increasing transmission viability, by using different offset intervals between multiple transmissions.  (Chen; Par. [114]).










Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shi et al. (US. Pub. No. 2013/0083786 A1) discloses a method and apparatus for synchronization in a dynamic spectrum access cognitive radio system.
Ashrafi (US. Pub. No. 2019/0069187 A1) discloses a method for generating communication links using a communications protocol that enables software defined networking.
Hassan et al. (US. Pub. No. 2019/0289631 A1) discloses a system for controlling access to priority access wireless resources.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413